Citation Nr: 1039505	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to April 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) of the Regional Office RO.  

The Veteran requested a Central Office hearing before the Board.  
The Veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, received in April 2007, which indicated that he wished to 
cancel his hearing request.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In several statements, the Veteran reported that his left ankle 
disability had worsened since the most recent examination, which 
was conducted in May 2007.  As such, VA is required to afford him 
a contemporaneous VA examination to assess the current nature, 
extent and severity of his left ankle disability.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and 
must remand this claim.  

The Board also observes that the Veteran receives VA treatment 
for this condition, and records of his VA care, dated since 
August 2007, have not been associated with the claims folder.  
Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason as 
well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran and his representative 
and request that they provide sufficient 
information, and if necessary, authorization, 
to enable the RO to obtain any additional 
evidence pertinent to the claim for an 
increased rating, to specifically include 
treatment records from the Columbia VAMC 
dated from August 2007 to the present.  After 
securing the necessary authorizations for 
release of this information, the RO should 
seek to obtain copies of all records referred 
to by the Veteran not already on file.  

2.  After associating with the claims folder 
any pertinent outstanding records, schedule 
the Veteran for an appropriate VA examination 
to determine the nature, extent and severity 
of his left ankle disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests, including range of motion studies, 
should be performed.  The examiner should 
express the findings of range of motion 
studies in degrees and in relation to normal 
range of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
affected joint.  The examiner should also 
indicate the impact of the Veteran's left 
ankle disability on his employability.  The 
examiner must set forth a complete rationale 
for all conclusions in a legible report.

3.  Then readjudicate the claim.  If the 
determination of the claim remains less than 
fully favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

